DETAILED ACTION
This Office action is a response to an Application No. 17/214,148 filed on 03/26/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of the applicant's claim for the benefit of prior-filed application(s) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c). 

Drawings
The Examiner contends that the drawings submitted on 03/26/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 03/26/2021, 04/15/2021 and 09/14/2021.
Specification
The disclosure is objected to because of the following informalities: the status of a reference U.S. Patent Application No. 16/793,672 and 16/065,757 must be updated as “now issued as U.S. Patent Number 11,039,453 and 11,006,428” respectively. Appropriate correction is required.

Claim Objections
Claims 1, 8, 9, 14, 16 and 18-20 are objected to because of the following informalities:
Claims 1, 8, 9, 14, 18 and 19 recite the operator sign “/” respectively. For clarity and to avoid any ambiguity, it is suggested to change the operator “/” with a positively recited word or non-operator sign. 
Claim 1 recites “wherein, based on that the CSI-IM resources configured through the RRC signaling includes one semi-persistent (SP) CSI-IM resources, and at least one SP CSI-IM resource is activated by the activation/deactivation information received through the MAC signaling: the CSI measurement includes an interference measurement for the at least one activated SP CSI-IM resource” in line 12-16. Because of the recitation of “,” it can be interpreted as wherein clause starts from “and at least one SP…” but it does not make sense to start the limitation from “and”. Also, it appears to be missing a performing step or function for wherein clause limitation.  For clarity, it is suggest to amend the claim language to avoid any unclarity. 
Claims 14, 18 and 19 are also objected for the same reasoning as claim 1.
Claim 1, 14, 16, 18, 19 and 20 recite a pronoun “that” respectively. For clarity, it is suggested to change the pronoun word “that” to a positively recited non-pronoun word.
Claim 20 recites “readable” in line 1. Language that suggests or makes optional (i.e., readable) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,006,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are generally broader than the respective claims 1-9 in U.S. Patent No. 11,006,428 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,039,453 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are generally broader than the respective claims 1-13 in U.S. Patent No. 11,039,453 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein, based on that the CSI-IM resources configured through the RRC signaling includes one or more semi-persistent (SP) CSI-IM resources” in line 12-13. It is unclear whether “one or more semi-persistent (SP) CSI-IM resources” is further included in the RRC signaling or related to the CSI-IM resources. For the purpose of examination, Examiner will interpret as best understood. 
Claim 1 recites “the MAC signaling: the CSI measurement…” in line 14-15. By recitation of “:” the MAC signaling includes the CSI measurement, however, it is unclear there is no relationship whatsoever between the MAC signaling and the CSI measurement because the CSI measurement is performed by a wireless communication device as recited in line 9. For the purpose of examination, Examiner will interpret as best understood.
Claims 14, 18 and 19 are also rejected for the same reasonings as set forth in claim 1 above.
Claims 2-13, 15-17 and 20 are also rejected for the same reasonings as claims 1 and 14 because they are dependent upon the rejected claims 1 and 14 respectively.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0044040 A1) hereinafter “Chen”. The U.S. reference, Chen, was cited in IDS filed on 03/26/2021.

Regarding claims 1 and 14, Chen discloses Claim 1 of a method for performing a channel state information (CSI) measurement by a wireless communication device (see FIG. 5, UE; see ¶ [0060], configuring and activating CSI-RS configurations), and Claim 14 of a device for wireless communication, the device comprising: a memory configured to store instructions; and a processor configured to perform operations by executing the instructions (see FIG. 8, UE; see ¶ [0097], UE comprises memory and processor), the method comprising:
receiving, through radio resource control (RRC) signaling, first information regarding CSI-interference measurement (CSI-IM) resources, second information regarding non-zero power-CSI-reference signal (NZP-CSI-RS) resources, and third information regarding interference CSI-reference signal (ICSI-RS) resources (see FIG. 5, steps 512-514; see ¶ [0048-50] [0060], base station sending upper-layer (RRC) signaling CSI-RS configurations to UE. Some CSI-RS configurations used for interference measurement (IM) (i.e., CSI-IM resources), associated with non-zero-power CSI-RS configurations for channel measurement (i.e., NZP-CSI-RS resources) and zero-power CSI-RS configuration for interference measurement purpose (i.e., ICSI-RS resources));
receiving, through medium access control (MAC) signaling, activation/deactivation information (see FIG. 5, steps 518-520; see ¶ [0058] [0060], base station send lower-layer (MAC) signaling indicating at least one active configuration/information); and
performing a CSI measurement related to at least one of a CSI-IM resource-based interference measurement (see FIG. 5; see ¶ [0055] [0061-62], the UE performs CSI feedback based on the CSI-RS configuration used for interference measurement),
wherein, based on that the CSI-IM resources configured through the RRC signaling includes one semi-persistent (SP) CSI-IM resources, and at least one SP CSI-IM resource is activated by the activation/deactivation information received through the MAC signaling: the CSI measurement includes an interference measurement for the at least one activated SP CSI-IM resource (see ¶ [0038] [0058] [0066], CSI-RS configuration via RRC and MAC-based signaling may be sent to indicate active CSI-RS configuration, and signaling may be sent to indicate semi-persistently active CSI-RS configuration. The CSI-RS may be used for interference measurement).

Regarding claim 2, Chen discloses wherein each CSI-IM resource is configured as one of an SP type (see ¶ [0038] [0066], semi-persistently active CSI-RS configuration. The CSI-RS may be used for interference measurement).

Regarding claim 3, Chen discloses wherein the wireless communication device receives, through the RRC signaling, fourth information indicating whether a corresponding CSI-IM resource is configured as a SP type (see ¶ [0038] [0058] [0066], CSI-RS configuration via RRC and semi-persistently active CSI-RS configuration. The CSI-RS may be used for interference measurement).

Regarding claim 4, Chen discloses wherein the CSI-IM resource-based interference measurement and the ICSI-RS resource-based interference measurement are performed separately (see ¶ [0050], Some CSI-RS configurations used for interference measurement (IM) (i.e., CSI-IM resources) and zero-power CSI-RS configuration for interference measurement purpose (i.e., ICSI-RS resources)).

Regarding claim 5, Chen discloses wherein the CSI-IM resource-based interference measurement is related to an interference power measurement and the ICSI-RS resource-based interference measurement is related to an interference channel measurement (see ¶ [0038] [0049-50], the CSI-RS may be used for various purposes such as channel measurement, interference measurement, etc. some CSI-RS configurations used for interference measurement (IM) (i.e., CSI-IM resources) associated with power and zero-power CSI-RS configuration for interference measurement purpose (i.e., ICSI-RS resources)).

Regarding claim 7, Chen discloses wherein each of the one SP CSI-IM resource is configured with a periodicity (see ¶ [0065-66], signaling CSI-RS configuration may be broadcast periodically).
Regarding claim 8, Chen discloses wherein the CSI-IM resource-based interference measurement is performed in response to the reception of the activation/deactivation information (see FIG. 5; see ¶ [0055] [0061-62], the UE performs CSI feedback based on the active CSI-RS configuration used for interference measurement).

Regarding claim 11, Chen discloses further comprising:
transmitting a CSI report based on the CSI measurement (see ¶ [0055] [0061], the UE makes measurement of CSI-RS and sends CSI feedback/report).

Regarding claim 13, Chen discloses wherein the CSI report includes a channel quality indicator (CQI) computed based on at least one of the CSI-IM resource-based interference measurement (see ¶ [0048] [0055] [0061], CSI feedback may refer to reporting of CSI which may include channel quality indicator (CQI)).

Regarding claim 15, Chen discloses further comprising:
a transceiver configured to transmit or receive signals under control of the processor (see FIG. 8, UE; see ¶ [0097], UE comprises receiver and transmitter).

Regarding claim 16, Chen discloses wherein the device is a user equipment (UE), that is configured to perform 3rd generation partnership (3GPP)-based wireless communication (see ¶ [0019], wireless communication networks in accordance with 3GPP).

Regarding claim 17, Chen discloses wherein the device is an application specific integrated circuit (ASIC) (see ¶ [0107], ASIC).

Regarding claims 18 and 19, Chen discloses Claim 18 of a method for receiving a channel state information (CSI) measurement by a wireless communication device (see FIG. 5, Base Station; see ¶ [0090]), and Claim 19 of a base station for receiving a channel state information (CSI) report, the base station comprising: a transceiver; and a processor configured to control the transceiver (see FIG. 8, Base Station; see ¶ [0097], base station comprises processor, transmitter and receiver), the method comprising:
transmitting, through radio resource control (RRC) signaling, first information regarding CSI-interference measurement (CSI-IM) resources, second information regarding non-zero power-CSI-reference signal (NZP-CSI-RS) resources, and third information regarding interference CSI-reference signal (ICSI-RS) resources (see FIG. 5, steps 512-514; see ¶ [0048-50] [0060] [0090-91], base station sending upper-layer (RRC) signaling CSI-RS configurations to UE. Some CSI-RS configurations used for interference measurement (IM) (i.e., CSI-IM resources), associated with non-zero-power CSI-RS configurations for channel measurement (i.e., NZP-CSI-RS resources) and zero-power CSI-RS configuration for interference measurement purpose (i.e., ICSI-RS resources));
transmitting, through medium access control (MAC) signaling, activation/deactivation information (see FIG. 5, steps 518-520; see ¶ [0058] [0060] [0090-91], base station send lower-layer (MAC) signaling indicating at least one active configuration/information); and
receiving a CSI report related to at least one of a CSI-IM resource-based interference measurement (see FIG. 5; see ¶ [0055] [0061-62] [0090-91], the UE performs CSI feedback based on the CSI-RS configuration used for interference measurement),
wherein, based on that the CSI-IM resources configured through the RRC signaling includes one semi-persistent (SP) CSI-IM resources, and at least one SP CSI-IM resource is activated by the activation/deactivation information received through the MAC signaling: the wireless communication device receives, through the CSI report, an interference measurement for the at least one activated SP CSI-IM resource (see ¶ [0038] [0058] [0066] [0090-91], CSI-RS configuration via RRC and MAC-based signaling may be sent to indicate active CSI-RS configuration, and signaling may be sent to indicate semi-persistently active CSI-RS configuration. The CSI-RS may be used for interference measurement).

Regarding claim 20, Chen discloses a non-transitory medium readable by a processor and recorded thereon instructions that cause the processor to perform the method according to claim 1 (see FIG. 8, UE; see ¶ [0108], a software module executed by a processor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hammarwall (US 2014/0078919 A1) hereinafter “Hammarwall”. The U.S. reference, Hammarwall, was cited in IDS filed on 03/26/2021.

Regarding claim 6, Chen discloses wherein the CSI-IM resource-based interference measurement is related to inter-cell interference (see ¶ [0032], to support inter-cell interference), but does not explicitly disclose intra-cell interference.
However, Hammarwall discloses the ICSI-RS resource-based interference measurement is related to intra-cell interference (see ¶ [0045], intra CoMP cluster interference).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide intra-cell interference as taught by Hammarwall, in the system of Chen, so that it would provide an improved mechanism for determining channel state information (Hammarwall: see ¶ [0048]).

Regarding claim 9, Chen discloses wherein the CSI-IM resource-based interference measurement is determined in response to the reception of the activation/deactivation information (see FIG. 5; see ¶ [0055] [0061-62], the UE performs CSI feedback based on the active CSI-RS configuration used for interference measurement), but does not explicitly disclose a start timing.
However, Hammarwall discloses wherein a start timing of the CSI-IM resource-based interference measurement (see FIG. 6; see ¶ [0065-67], a predetermined processing time after the reception).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a start timing as taught by Hammarwall, in the system of Chen, so that it would provide an improved mechanism for determining channel state information (Hammarwall: see ¶ [0048]).

Regarding claim 10, the combined system of Chen and Hammarwall discloses wherein the CSI-IM resource-based interference measurement starts after a specific time duration from a timing related to the reception of the activation/deactivation information (Chen: see FIG. 5; see ¶ [0055] [0061-62], the UE performs CSI feedback based on the active CSI-RS configuration used for interference measurement and Hammarwall: see FIG. 6; see ¶ [0065-67], a predetermined processing time after the reception).

Regarding claim 12, Chen does not explicitly disclose the CSI report is triggered based on a CSI request field in downlink control information (DCI).
However, Hammarwall discloses wherein the CSI report is triggered based on a CSI request field in downlink control information (DCI) (see ¶ [0104], the CSI request may e.g. be comprised in downlink control information (DCI) in the form of a flag).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the CSI report is triggered based on a CSI request field in downlink control information (DCI) as taught by Hammarwall, in the system of Chen, so that it would provide an improved mechanism for determining channel state information (Hammarwall: see ¶ [0048]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462